Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-3, 5, 7-15, 17, 18, 20-23, 34 are pending.
Claim Objections
Claim 21 objected to because of the following informalities:  The claim appears to depend on claim 18, it is suggested to change this to depend on claim 20.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

Claim 1, 2, 11, 12, 13, 17, 22, 23, 34 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chun et al. (US 2011/0170503).
For claim 1, Chun teaches: A method of transmitting a random access response message (see at least 0118, RAR may be sent by eNB (fig. 14, UE/eNB comprise processor/memory)), comprising:
receiving a random access request sent by a UE, and returning a first message to the UE, wherein the first message carries a random access response (RAR) message and RAR format indication information, the RAR format indication information is at least partially set in the RAR message, or the RAR format indication information is entirely set outside the RAR message (see at least 0118 and fig. 1, 7, UE may send RA preamble (request) to eNB, which may respond with RAR message including an R field which may indicate an RAR format);
the RAR format indication information is configured to indicate a format of the RAR message (see at least 0118 and fig. 1, 7, the R field may indicate an RAR format).
For claim 2, Chun teaches claim 1, Chun further teaches: wherein the RAR message comprises a RAR sub-message, and the RAR format indication information comprises submessage format indication information configured to indicate a format of the RAR sub-message (see at least 0118 and fig. 7, RAR message may comprise multiple RARs thus a sub-RAR e.g. RAR2 may comprise a respective R field indicating its format).
For claim 11, Chun teaches claim 1, Chun further teaches: negotiating with the UE to configure a correspondence between the RAR format indication information and the format of the RAR message (see at least 0118, 0103-0104 and 0120-0121, UE may be configured to associate format with R field based on a selected preamble for transmission e.g. a UE using a group B preamble may be configured to decode RAR according to the R field value, thus a UE would be configured with correspondence between R field and RAR format in order to decode RAR).
For claim 12, Chun teaches: A method of receiving a random access response message (see at least 0118, RAR may be sent), comprising:
receiving a first message returned by a network side after sending a random access request, wherein the first message carries a random access response (RAR) message and RAR format indication information, the RAR format indication information is at least partially set in the RAR message, or the RAR format indication information is entirely set outside the RAR message (see at least 0118 and fig. 1, 7, UE may send RA preamble (request) to eNB, which may respond with RAR message including an R field which may indicate an RAR format),
decoding the RAR message based on a format indicated by the RAR format indication information (see at least 0118 and fig. 1, 7, the R field may indicate an RAR format used for UE to decode).
Claim 13 recites a method substantially similar to the method of claim 2 and is rejected under similar reasoning.
For claim 17, Chun teaches claim 12, Chun further teaches: wherein the RAR message comprises a message sub-header and a corresponding RAR sub-message (see at least 0118 and fig. 7, RAR message may comprise multiple RARs and corresponding multiple subheaders), wherein the RAR format indication information comprises sub-header format indication information configured to indicate a format of the message sub-header (see at least 0093-0097, the subheaders may contain a T field indicating format of the subheader e.g. backoff indicator or RAPID), the RAR format indication information is configured to indicate a format of the RAR message (see at least 0118 and fig. 1, 7, the R field may indicate an RAR format), comprising: decoding the message sub-header based on a format (see at least 0093-0097 and 0166, a receiving UE would decode subheader data accordingly e.g. acquire RAPID).
Claim 22 recites a method substantially similar to the method of claim 11 and is rejected under similar reasoning.
Claim 23 recites a device substantially similar to the method of claim 1 and is rejected under similar reasoning.
Claim 34 recites a device substantially similar to the method of claim 12 and is rejected under similar reasoning.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

Claim 3, 5, 9, 14, 15, 18, 20 rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US 2011/0170503) in view of 3GPP TSG RAN WG2 #60bis (R2-080176).
For claim 3, Chun teaches claim 2, Chun further teaches: wherein the RAR message further comprises a message sub-header corresponding to the RAR sub-message (see at least 0087-0089 and fig. 7, RAR message may comprise RAR subheaders) but not explicitly: and the sub-message format indication information is carried in the message sub-header.  3GPP from an analogous art teaches this (see at least 2.2, fig. 3-4, RAR subheader may include R field indicating Response format).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of 3GPP to the system of claim 2, so the message sub-headers comprise format indication e.g. R field corresponding to the RARs, as suggested by 3GPP.  The motivation would have been to enhance format data notification by incorporating format R fields into respective RAR headers (3GPP fig. 3-4).
For claim 5, Chun, 3GPP teaches claim 3, Chun further teaches: wherein the random access request sent by the UE comprises a preamble code reported by the UE (see at least 0056 and 0118, UE may send preamble to cause eNB to reply with RAR), and the message sub-header further comprises information of at least one preamble code, the information of the preamble code is the preamble code or an identifier of the preamble code (see at least 0089-0094 and fig. 7, RAR message subheaders may comprise RA preamble ID RAPID).
For claim 9, Chun teaches claim 2, but not explicitly: carrying power control information in the RAR sub-message, wherein the power control information is configured to enable the UE to acquire, based on the power control information, a transmitting power of transmitting uplink information.  3GPP (see at least 2.2, fig. 3-4, power control information e.g. for msg3 may be carried in RAR message).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of 3GPP to the system of claim 2, so the RAR comprises power control data for uplink transmission e.g. msg 3, as suggested by 3GPP.  The motivation would have been to enhance RAR message transmission by conveying power parameters to UE (3GPP fig. 3-4).
Claim 14 recites a method substantially similar to the method of claim 3 and is rejected under similar reasoning.
For claim 15, Chun, 3GPP teach claim 14, Chun further teaches: wherein the random access request sent by the UE comprises a preamble code reported by the UE (see at least 0056 and 0118, UE may send preamble to cause eNB to reply with RAR), and the message sub-header further comprises information of at least one preamble code, the information of the preamble code is the preamble code or an identifier of the preamble code (see at least 0089-0094 and fig. 7, RAR message subheaders may comprise RA preamble ID RAPID);
wherein the decoding the RAR sub-message based on the format indicated by the sub-message format indication information comprises:
acquiring the preamble code in the message sub-header (see at least 0166, a UE may parse received RARs to identify whether a RAPID for its transmitted preamble is included, thus would acquire RAPID data during search);
in the case that the information of the preamble code is matched with the preamble code used in sending the random access request, decoding the RAR sub-message based on the format indicated by the sub-message format indication information in the message sub-header (see at least 0139, if preamble ID of a RAR matches the UE would decode the RAR accordingly);
(see at least 0166 and 0171-0172, a length field may be included in addition to R field indicating the length of the current RAR, which is used to allow the UE to determine what octet the next RAR starts in order to acquire data e.g. RAPID; this may occur if a first RAR RAPID does not match i.e. UE checks the second/next RAR).
For claim 18, Chun, 3GPP teach claim 14, Chun further teaches: wherein the first message comprises a message header and a message payload, wherein the message header comprises a plurality of message sub-headers arranged in a preset order, the message payload comprises a plurality of RAR sub-messages arranged in the preset order (see at least 0118 and fig. 7, RAR subheaders may be arranged in order before the RARs arranged in order in payload); or, the first message comprises a plurality of message units arranged in sequence, each message unit comprises the message sub-header and the RAR sub-message corresponding to the message sub-header.
Claim 20 recites a method substantially similar to the method of claim 9 and is rejected under similar reasoning.

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US 2011/0170503) in view of 3GPP TSG RAN WG2 #60bis (R2-080176) in view of Lee et al. (US 2016/0381715).
For claim 7, Chun, 3GPP teaches claim 3, but not explicitly: wherein the first message comprises a plurality of message units arranged in sequence, each message unit comprises the message sub-header and the RAR sub-message corresponding to the message subheader.  Lee from an analogous art teaches this (see at least 0164 and fig. 15, a plurality of subheaders may be arranged next to the corresponding RARs and both sent consecutively).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Lee to the system of claim 3, so the subheader and RAR may be sent consecutively before the next subheader and RAR, as suggested by Lee.  The motivation would have been to enhance RAR message transmission by designing subheaders next to their respective RARs (Lee fig. 15).

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US 2011/0170503) in view of Rune (US 2017/0202053).
For claim 8, Chun teaches claim 2, but not explicitly: in the case that it is determined based on the random access request sent by the UE that a random access of the UE does not require an uplink grant, not carrying an uplink grant resource in the RAR sub-message corresponding to the UE.  Rune from an analogous art teaches this (see at least 0045, if an RA preamble is sent that does not request transmission resources, the RAR may have grant removed accordingly).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Rune to the system of claim 2, so the RAR does not carry UL grant if the RA request/preamble does not request UL grant, as suggested by Rune.  The motivation would have been to enhance RAR message transmission by avoiding assigning unnecessary resources (Rune 0045).

Claim 10, 21 rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US 2011/0170503) in view of 3GPP TSG RAN WG2 #60bis (R2-080176) in view of Larsson et al. (US 2012/0188947).
For claim 10, Chun, 3GPP teaches claim 9, but not explicitly: wherein the power control information carries an absolute value of power or a power change value relative to the transmitting power of reporting the random access request by the UE.  Larsson from an analogous art teaches this (see at least 0019, transmit power command (0023, may be carried in RAR) may be either absolute power value or a correction relative to current transmitting power).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Larsson to the system of claim 9, so the power control is either an absolute power setting or a change/correction relative to current power e.g. used for RA request, as suggested by Larsson.  The motivation would have been to enhance RAR message transmission by implementing varied power control schemes by the eNB (Larsson 0019).
Claim 21 recites a method substantially similar to the method of claim 10 and is rejected under similar reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Quan et al. (US 2014/0126520) discloses a Random Access Response Receiving and Sending Method, User Equipment, Base Station and System.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Siren Wei/
Patent Examiner
Art Unit 2467